UNITED STATES DISTRICT COURT
                                                                                              FILED
                            FOR THE DISTRICT OF COLUMBIA                                     DEC
                                                                                   N                 32009
                                                                                    ~NCYMAYER
ARON DEREL HOOD,                              )                                          u.s. oIS~mJTT/NGTON C,rR
                                                                                                      COURT' ~I '/(
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 09-2001
                                              )
JOHN ADAMS, WARDEN,                           )
                                              )
               Defendant.                     )

                                  MEMORANDUM OPINION

       This matter is before the Court on plaintiff s application to proceed in forma pauperis

and pro se complaint. The application will be granted, and the complaint will be dismissed.

       Plaintiff brings this action under 42 U.S.c. § 1983, and alleges that defendant has

incarcerated him in violation of his constitutional rights. CompI. at 1, 5. In addition to

demanding reversal of his criminal conviction, he demands monetary damages. Id. at 5.

       Because plaintiffs claim goes to the fact of his confinement, he cannot recover damages

in this civil rights action under 42 U.S.c. § 1983 without showing that his confinement has been

invalidated by "revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of

invalidity] by a state tribunal authorized to make such determination, or ... a federal court's

issuance of a writ of habeas corpus." Heck v. Humphrey, 512 U.S. 477,486-87 (1994); accord

White v. Bowie, 194 F.3d 175 (D.C. Cir. 1999) (table). Plaintiff has not satisfied this prerequisite

and therefore fails to state a claim upon which relief can granted. An Order consistent with this

Memorandum Opinion will be issued separately ~                   Th.     ~



                                              United States District Judge
DATE: \\    I\A~OI